UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JAMES M. WEST,

                                  Plaintiff,

                                                          DECISION AND ORDER
              v.                                             15-CV-647-A

MICHAEL SHEAHAN and
LT. ANDREW GIANNINO,

                                  Defendants.


       The above-referenced case was referred to Magistrate Judge Michael J.

Roemer for the conduct of pretrial proceedings pursuant to 28 U.S.C. § 636(b). On

February 14, 2019, Magistrate Judge Roemer filed a Report and Recommendation

(Dkt. No. 54) recommending that defendants’ motion under Fed. R. Civ. P. 56 for

summary judgment (Dkt. No. 51) be granted.

       The Court has carefully reviewed the Report and Recommendation, the

record in this case, and no objections to the Report and Recommendation having

been timely filed, it is hereby

       ORDERED, pursuant to 28 U.S.C. § 636(b)(1), and for the reasons set forth in

the Report and Recommendation, the summary judgment motion filed by defendants

Michael Sheahan and Lt. Andrew Giannino (Dkt. No. 51) is granted; and it is further

       ORDERED, that the Clerk of the Court shall enter Judgment in favor of each

defendant; and .
     ORDERED, that the Clerk of the Court shall close the case.

     SO ORDERED.

                                    __s/Richard J. Arcara___________
                                    HONORABLE RICHARD J. ARCARA
                                    UNITED STATES DISTRICT COURT

Dated: March 19, 2019




                                       2
